DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
Claims 1-20 are pending and under consideration for patentability.

Information Disclosure Statement
The Information Disclosure Statements submitted on 10 December 2020 and 20 May 2021 have been acknowledged and considered by the Examiner. 
Applicant should note that the large number of references in the attached IDS have been considered by the Examiner in the same manner as other documents in Office search files are considered while conducting a search of prior art.  See MPEP 609.05(b).  Applicant is requested to direct the Examiner to any references in the IDS which may be of particular relevance to the presently claimed invention in response to this Office Action.

Claim Objections
Claims 1 and 8 are objected to because of the following informalities.
Claims 1 and 8 contain minor grammatical or typographical errors.  
Claim 1, line 6: Applicant is advised to change “a first subgroup of the electrodes” to “a first subgroup of electrodes”
Claim 1, line 7: Applicant is advised to change “a second subgroup of the electrodes” to “a second subgroup of electrodes”
Claim 1, line 12: Applicant is advised to change “the exposed glial cells” to “the glial cells”
Claim 8, line 2: Applicant is advised to add a period at the end of the claim
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 16, 18, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation “one or more electrodes” in line 2.  There is insufficient antecedent basis for this limitation in the claim, as it is unclear whether the “one or more electrodes” as recited in claim 16 are the same as, or different from, the “first subgroup of electrodes” and “second subgroup of electrodes” as recited in claim 1.
Claim 18 recites the limitation “a first and second subgroup of electrodes” in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim, as it is unclear whether “a first and second subgroup of electrodes” as recited in claim 18 are the same as, or different from, the “first subgroup of electrodes” and “second subgroup of electrodes” as recited in claim 1. 
Claim 19 recites the limitation “one of the plurality of multimodal signal parameter programs” in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ahmed et al. (US 2013/0035745 A1) in view of Lee (US 2013/0325084 A1).
Regarding claim 1, Ahmed describes a method comprising stimulating glial cells of a subject with a first electromagnetic stimulus and to simultaneously and differentially stimulating neurons of the subject with a second electromagnetic stimulus having a different electrical parameter than the first electromagnetic stimulus ([0172] - [0174], stimulation to sensory neurons, receptor neurons, neurons located in a cortex of the vertebrate, and/or functionally related neurons, for example, which are surrounded by glial cells, which, in turn, would also be stimulated; [0003]: “the peripheral nervous system consists of all of the other neural elements, namely the nerves and ganglia outside of the brain and spinal cord,” emphasis added), and wherein characteristics of the first electromagnetic stimulus and the second electromagnetic stimulus control glial depolarization or release of glial transmitters by the glial cells ([0298], [0351], [0454]).  The Examiner respectfully submits that, as ganglia may be comprised of glial cells, any stimulation provided to ganglia would also, in turn, stimulate the constituent glial cells.  
Regarding claim 1, Ahmed does not explicitly disclose providing a priming signal to a first subgroup of the electrodes and simultaneously providing a tonic signal to a second subgroup of the electrodes, wherein the priming signal and the tonic signal have at least one uncommon parameter therebetween.  However, Lee also describes a method for stimulating neurons and glial cells ([0027]), including providing a priming, or high-frequency, signal to a first subgroup of electrodes and a tonic, or low-frequency, signal to a second subgroup of electrodes ([0011]), wherein the priming signal and the tonic signal have at least one uncommon parameter therebetween ([0011], [0064]).  As Lee is also directed towards a neuronal stimulation method and is in a similar field of endeavor, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to incorporate a high-frequency and low-frequency stimulation scheme, similar to that described by Lee, when using the method described by Ahmed, as doing so advantageously allows the resulting method to better target specific cell types for specific therapeutic applications.
Regarding claim 2, Ahmed further describes wherein the electrical stimulation signals are provided by at least a first and a second electrical signal source ([0194]), wherein the first subgroup of electrodes is electrically coupled to the first electric signal source ([0194] - [0195]), and wherein the second subgroup of electrodes is electrically coupled to the second electric signal source ([0194] - [0195]). 
Regarding claim 3, Lee further describes wherein the priming signal and the tonic signal have different respective frequencies ([0011], [0064]).
Regarding claim 4, Lee suggests wherein the first electromagnetic stimulus is generated by the priming signal and the second electromagnetic stimulus is generated by the tonic signal ([0011], [0064]).
Regarding claim 5, Lee suggests wherein both the priming and tonic signals have different respective frequencies below 1500 Hz ([0011]: “the first frequency may be greater than 500 Hz, and the second frequency is equal to or less than 500 Hz, or vice versa”).  The Examiner respectfully submits that frequencies “greater than 500 Hz,” as described in the prior art, may also be “below 1500 Hz,” as recited in the claim.  To the extent that any modification would be required of Lee’s frequencies such that both the priming and tonic signals have different respective frequencies below 1500 Hz, the Examiner respectfully submits that, as Lee describes the general conditions of the claim (two stimulation signals with different frequencies generally below 1500 Hz), it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to configure both the priming and tonic signals such that their frequencies were below 1500Hz, as doing so would be a matter of discovering the optimum or workable ranges by routine experimentation (please see MPEP 2144.05). 
Regarding claim 6, Lee further describes wherein one of the priming and tonic signals has a frequency below the other of the priming and tonic signals ([0011], [0064]).
Regarding claims 7 and 8, Lee further describes wherein the priming and tonic signals may be monophasic electrical signals ([0036]).
Regarding claim 9, although Lee does not explicitly disclose wherein the priming signal has a frequency between 200 Hz and 1500 Hz, Lee does disclose wherein the priming, or high-frequency, signal may be greater than 500 Hz ([0011]).  The Examiner respectfully submits that, as Lee describes the general conditions of the claim, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to configure the priming signal such that it had a frequency between 200 Hz and 1500 Hz, as doing so would be a matter of discovering the optimum or workable ranges by routine experimentation (please see MPEP 2144.05).
Regarding claim 10, although Lee does not explicitly disclose wherein the tonic signal has a frequency between 20 Hz and 150 Hz, Lee does describe wherein the tonic, or low-frequency, signal, may be less than 500 Hz ([0011]).  The Examiner respectfully submits that, as Lee describes the general conditions of the claim, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to configure the tonic signal such that it had a frequency between 20 Hz and 150 Hz, as doing so would be a matter of discovering the optimum or workable ranges by routine experimentation (please see MPEP 2144.05). 
Regarding claim 11, although Lee does not explicitly disclose wherein the tonic signal has a frequency of 50 Hz, Lee does describe wherein the tonic, or low-frequency, signal, may be less than 500 Hz ([0011]).  The Examiner respectfully submits that, as Lee describes the general conditions of the claim, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to configure the tonic signal such that it had a frequency of 50 Hz, as doing so would be a matter of discovering the optimum or workable ranges by routine experimentation (please see MPEP 2144.05). 
Regarding claim 12, Lee further describes wherein the priming signal has a frequency that is higher than the tonic signal ([0011], [0064]).
Regarding claim 13, Lee further describes wherein the priming signal has a frequency that is higher than the tonic signal ([0011], [0064]).
Regarding claim 14, although Lee does not explicitly disclose wherein the priming signal has a frequency between 200 Hz and 1500 Hz, Lee does disclose wherein the priming, or high-frequency, signal may be greater than 500 Hz ([0011]).  The Examiner respectfully submits that, as Lee describes the general conditions of the claim, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to configure the priming signal such that it had a frequency between 200 Hz and 1500 Hz, as doing so would be a matter of discovering the optimum or workable ranges by routine experimentation (please see MPEP 2144.05).
Regarding claim 15, although Lee does not explicitly disclose wherein the priming signal has a frequency between 200 Hz and 1500 Hz, Lee does disclose wherein the priming, or high-frequency, signal may be greater than 500 Hz ([0011]).  The Examiner respectfully submits that, as Lee describes the general conditions of the claim, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to configure the priming signal such that it had a frequency between 200 Hz and 1500 Hz, as doing so would be a matter of discovering the optimum or workable ranges by routine experimentation (please see MPEP 2144.05).
Regarding claim 16, Ahmed further describes wherein the first electromagnetic stimulus and the second electromagnetic stimulus are provided by one or more electrodes connected to a signal generation module ([0173]).
Regarding claim 17, Ahmed further describes wherein the one or more electrodes comprises a plurality of electrodes ([0173]).
Regarding claim 18, Ahmed further describes wherein the plurality of electrodes comprises a first and second subgroup of electrodes, wherein the first subgroup of electrodes generates the first electromagnetic stimulus and wherein the second subgroup of electrodes generates the second electromagnetic stimulus ([0173]). 
Regarding claim 19, Ahmed further describes wherein the signal generation module comprises a multimodal signal generator controllable by one of a plurality of multimodal signal parameter programs ([0016], [0018], [0026] - [0027]) and configured for simultaneously generating the first electromagnetic stimulus the second electromagnetic stimulus ([0173]). 
Regarding claim 20, Ahmed further describes selecting, by a selection device, one of a plurality of multimodal signal parameter programs stored in memory ([0307] - [0308], a memory of some form being inherent and necessary for the computer or signal characteristics selector as described).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-8 and 16-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,850,102. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims recite stimulating glial cells of a subject with a first electromagnetic stimulus and simultaneously and differentially stimulating neurons of the subject with a second electromagnetic stimulus having a different electrical parameter than the first electromagnetic stimulus, providing a priming signal to a first subgroup of the electrodes and simultaneously providing a tonic signal to a second subgroup of the electrodes, wherein the priming signal and the tonic signal have at least one uncommon parameter therebetween, and wherein characteristics of the first electromagnetic stimulus and the second electromagnetic stimulus control any of glial depolarization, release or uptake of ions, or release of glial transmitters by the exposed glial cells.  Although not exhaustive, a brief matching of the pending claims with the issued claims is provided via the table below. 
U.S. Application No. 17/106,589
Pending Claims
U.S. Patent No. 10,850,102
Issued Claims
1. 
A method comprising: stimulating glial cells of a subject with a first electromagnetic stimulus and to simultaneously and differentially stimulating neurons of the subject with a second electromagnetic stimulus having a different electrical parameter than the first electromagnetic stimulus, providing a priming signal to a first subgroup of the electrodes and simultaneously providing a tonic signal to a second subgroup of the electrodes, wherein the priming signal and the tonic signal have at least one uncommon parameter therebetween, and wherein characteristics of the first electromagnetic stimulus and the second electromagnetic stimulus control any of glial depolarization, release or uptake of ions, or release of glial transmitters by the exposed glial cells.
1. 
A system comprising: a signal generation module, and one or more electrodes configured to stimulate glial cells of a subject with a first electromagnetic stimulus and to simultaneously and differentially stimulate neurons of the subject with a second electromagnetic stimulus having a different electrical parameter than the first electromagnetic stimulus, wherein the signal generation module is configured for providing a priming signal to a first subgroup of the electrodes and simultaneously providing a tonic signal to a second subgroup of the electrodes, wherein the priming signal and the tonic signal have at least one uncommon parameter therebetween, and wherein characteristics of the first electromagnetic stimulus and the second electromagnetic stimulus control any of glial depolarization, release or uptake of ions, or release of glial transmitters by the stimulated glial cells.
2. 
The method of claim 1, wherein the priming signal and tonic signal are provided by at least a first and a second electric signal sources, and wherein the first subgroup of electrodes is electrically coupled to the first electric signal source and wherein the second subgroup of electrodes is electrically coupled to the second electric signal source.
2. 
The system of claim 1 wherein the signal generation module comprises at least a first and a second electric signal sources, and wherein the first subgroup of electrodes is electrically coupled to the first electric signal source and wherein the second subgroup of electrodes is electrically coupled to the second electric signal source.
3. 
The method of claim 2, wherein the priming signal and the tonic signal have any of different respective amplitudes, frequencies, relative phases, waveform shapes, or widths.
3. 
The system of claim 2 wherein the priming signal and the tonic signal have any of different respective amplitudes, frequencies, relative phases, waveform shapes, or widths.
4. 
The method of claim 1, wherein the first electromagnetic stimulus is generated by the priming signal and the second electromagnetic stimulus is generated by the tonic signal.
4. 
The system of claim 1 wherein the first electromagnetic stimulus is generated by the priming signal and the second electromagnetic stimulus is generated by the tonic signal.
5. 
The method of claim 1, wherein both the priming and tonic signals have different respective frequencies below 1,500 Hz.
5. 
The system of claim 1 wherein both the priming and tonic signals have different respective frequencies below 1,500 Hz.
6. 
The method of claim 1 wherein one of the priming and tonic signals has a frequency below the other of the priming and tonic signals.
6. 
The system of claim 1 wherein one of the priming and tonic signals has a frequency below the other of the priming and tonic signals.
7. 
The method of claim 1, wherein the priming signal comprises one of a monophasic electrical signal and a biphasic electrical signal.
7. 
The system of claim 1 wherein the priming signal comprises one of a monophasic electrical signal and a biphasic electrical signal.
8. 
The method of claim 1, wherein the tonic signal comprises one of a monophasic electrical signal and a biphasic electrical signal.
8. 
The system of claim 1 wherein the tonic signal comprises one of a monophasic electrical signal and a biphasic electrical signal.
16. 
The method of claim 1, wherein the first electromagnetic stimulus and the second electromagnetic stimulus are provided by one or more electrodes connected to a signal generation module.
1. 
A system comprising: a signal generation module, and one or more electrodes configured to stimulate glial cells of a subject with a first electromagnetic stimulus and to simultaneously and differentially stimulate neurons of the subject with a second electromagnetic stimulus having a different electrical parameter than the first electromagnetic stimulus, wherein the signal generation module is configured for providing a priming signal to a first subgroup of the electrodes and simultaneously providing a tonic signal to a second subgroup of the electrodes, wherein the priming signal and the tonic signal have at least one uncommon parameter therebetween, and wherein characteristics of the first electromagnetic stimulus and the second electromagnetic stimulus control any of glial depolarization, release or uptake of ions, or release of glial transmitters by the stimulated glial cells.
17.
The method of claim 16, wherein the one or more electrodes comprises a plurality of electrodes.
1. 
A system comprising: a signal generation module, and one or more electrodes configured to stimulate glial cells of a subject with a first electromagnetic stimulus and to simultaneously and differentially stimulate neurons of the subject with a second electromagnetic stimulus having a different electrical parameter than the first electromagnetic stimulus, wherein the signal generation module is configured for providing a priming signal to a first subgroup of the electrodes and simultaneously providing a tonic signal to a second subgroup of the electrodes, wherein the priming signal and the tonic signal have at least one uncommon parameter therebetween, and wherein characteristics of the first electromagnetic stimulus and the second electromagnetic stimulus control any of glial depolarization, release or uptake of ions, or release of glial transmitters by the stimulated glial cells.
18.
The method of claim 17, wherein the plurality of electrodes comprises a first and second subgroup of electrodes, wherein the first subgroup of electrodes generates the first electromagnetic stimulus and wherein the second subgroup of electrodes generates the second electromagnetic stimulus.
1. 
A system comprising: a signal generation module, and one or more electrodes configured to stimulate glial cells of a subject with a first electromagnetic stimulus and to simultaneously and differentially stimulate neurons of the subject with a second electromagnetic stimulus having a different electrical parameter than the first electromagnetic stimulus, wherein the signal generation module is configured for providing a priming signal to a first subgroup of the electrodes and simultaneously providing a tonic signal to a second subgroup of the electrodes, wherein the priming signal and the tonic signal have at least one uncommon parameter therebetween, and wherein characteristics of the first electromagnetic stimulus and the second electromagnetic stimulus control any of glial depolarization, release or uptake of ions, or release of glial transmitters by the stimulated glial cells.


Claims 9-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,850,102 in view of Lee.
Regarding claims 9-15, although U.S. Patent No. 10,850,102 does not explicitly recite the frequency ranges and relationships recited by the pending claims, Lee describes these limitations, as discussed in the text of the 35 U.S.C. 103 rejection above.  As Lee is also directed toward a method of stimulating neuronal cells and is in a similar field of endeavor, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to incorporate frequencies similar to those described by Lee when using the system recited by the ‘102 patent, as doing so advantageously allows the resulting system to better tailor the treatment for specific cell types and specific therapeutic applications.

Claims 19 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,850,102 in view of Ahmed.
Regarding claims 19 and 20, although U.S. Patent No. 10,850,102 does not explicitly recite the multimodal signal generator and parameter programs as recited in the pending claims, Ahmed describes these limitations, as discussed in the text of the 35 U.S.C. 103 rejection above.  As Ahmed is also directed toward a method of stimulating neuronal cells and is in a similar field of endeavor, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to incorporate a multimodal signal generator and parameter programs similar to those described by Ahmed when using the system recited by the ‘102 patent, as doing so advantageously allows the resulting system to better target specific cell types for specific therapeutic applications.

Statement on Communication via Internet
Communications via Internet e-mail are at the discretion of the applicant.  Without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122.  Where a written authorization is given by the applicant, communications via Internet e-mail, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used.  USPTO employees are NOT permitted to initiate communications with applicants via Internet e-mail unless there is a written authorization of record in the patent application by the applicant.  The following is a sample authorization form which may be used by applicant:
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Please refer to MPEP 502.03 for guidance on Communications via Internet. 

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Ankit D. Tejani, whose telephone number is 571-272-5140.  The Examiner may normally be reached on Monday through Friday, 8:30AM through 5:00PM EST.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the Examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno, can be reached by telephone at 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or Canada) or 571-272-1000.

/Ankit D Tejani/
Primary Examiner, Art Unit 3792